             Case 3:21-cr-00159-RBM Document 17 Filed 01/28/21 PageID.37 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)



                  Edilberto Marqueno-Panchito                                    Case Number: 3:21-cr-0159

                                                                                 Salil Dudani
                                                                                 Defendant's At   •~J



REGISTRATION NO. 2515 7509
                                                                                                          FILED
THE DEFENDANT:                                                                                              JAN 2 8 2021
 IZI pleaded guilty to count(s) 1 of Information                                                                                -



                                                                                                     CLERK, U.S. DISTRICT u '~Il.
 D was found guilty to count( s)                                                                  SOUTHERN DISTRICT OF C"I u., .,.IA
                                                                                                                                     "Ull
      after a plea of not guilty.                                            BY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325(a)(l)                      IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                        1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 IZI Count(s) 2 oflnformation                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                                  •                                        days
                             I '"
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, January 2~8, 2021
                                                                         Date of Imposition of Sentence


Received                    -~
             -D-US-,'.-__________
                       M          _
                                                                         ~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           3 :21-cr-0159
